UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 28, 2014 Date of reporting period:	May 31, 2013 Item 1. Schedule of Investments: Putnam Floating Rate Income Fund The fund's portfolio 5/31/13 (Unaudited) SENIOR LOANS (86.3%) (a) (c) Principal amount Value Advertising and marketing services (1.1%) Affinion Group, Inc. bank term loan FRN 6 1/2s, 2016 $2,910,113 $2,839,543 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 2,992,500 3,007,463 Van Wagner Communications, Inc. bank term loan FRN Ser. B, 8 1/4s, 2018 2,985,000 3,029,775 Automotive (1.0%) Chrysler Group, LLC bank term loan FRN Ser. B, 6s, 2017 3,934,987 3,980,660 Navistar, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 3,440,367 3,500,573 Basic materials (6.1%) AI Chem & SY S.C.A. bank term loan FRN 8 1/4s, 2020 (Luxembourg) 1,500,000 1,537,500 AI Chem & SY S.C.A. bank term loan FRN Ser. B1, 4 1/2s, 2019 (Luxembourg) 2,304,372 2,321,655 AI Chem & SY S.C.A. bank term loan FRN Ser. B2, 4 1/2s, 2019 (Luxembourg) 1,195,628 1,204,595 BWAY Holding Co. bank term loan FRN Ser. B, 4 1/2s, 2017 2,992,500 3,023,673 Dupont Performance Coatings, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 (Australia) 4,000,000 4,036,500 Fortescue Metals Group, Ltd. bank term loan FRN Class B, 5 1/4s, 2017 (Australia) 4,522,275 4,541,748 HD Supply, Inc. bank term loan FRN Ser. B, 4 1/2s, 2017 2,992,462 3,012,102 Houghton International, Inc. bank term loan FRN 4s, 2019 1,995,000 2,007,469 Ineos US Finance, LLC bank term loan FRN 4.189s, 2018 6,300,393 6,298,817 Nexeo Solutions, LLC bank term loan FRN 5s, 2017 995,000 994,171 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 2,998,800 2,996,302 PQ Corp. bank term loan FRN Ser. B, 4 1/2s, 2017 2,992,500 3,013,540 Taminco Global Chemical Corp. bank term loan FRN Ser. B2, 4 1/4s, 2019 (Belgium) 1,980,038 1,994,888 Tronox, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2020 6,000,000 6,052,500 Tube City IMS Corp. bank term loan FRN Ser. B, 4 3/4s, 2019 3,334,169 3,367,510 Unifrax I, LLC bank term loan FRN Ser. B, 4 1/4s, 2018 997,500 1,004,774 Broadcasting (4.3%) Clear Channel Communications, Inc. bank term loan FRN Ser. D, 7.024s, 2019 9,362,000 8,722,266 Cumulus Media Holdings, Inc. bank term loan FRN 7 1/2s, 2019 1,000,000 1,036,667 Cumulus Media Holdings, Inc. bank term loan FRN 4 1/2s, 2018 2,225,171 2,252,430 Entercom Radio, LLC bank term loan FRN Ser. B, 5.012s, 2018 2,584,000 2,617,915 Fox Acqusition Sub, LLC bank term loan FRN Ser. B, 5 1/2s, 2017 2,588,500 2,622,971 Gray Television, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 3,855,856 3,893,211 LIN Television Corp. bank term loan FRN Ser. B, 4s, 2018 987,505 993,265 Mission Broadcasting, Inc. bank term loan FRN Ser. B, 4 1/2s, 2019 891,429 904,800 NEP Broadcasting, LLC bank term loan FRN 4 3/4s, 2020 1,496,250 1,509,811 Nexstar Broadcasting Group, Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 2,108,571 2,140,200 Univision Communications, Inc. bank term loan FRN Ser. C1, 4 1/2s, 2020 7,022,341 7,000,396 Building materials (0.6%) Nortek, Inc. bank term loan FRN Class B, 5 1/4s, 2017 439,706 443,004 Roofing Supply Group, LLC bank term loan FRN Class B, 5s, 2019 3,980,000 4,024,775 Capital goods (5.9%) ADS Waste Holdings, Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 4,488,750 4,512,599 Allison Transmission, Inc. bank term loan FRN Class B3, 3 3/4s, 2019 3,475,038 3,496,756 Beechcraft Holdings, LLC bank term loan FRN Ser. B, 5 3/4s, 2020 3,000,000 2,992,500 Edwards Cayman Islands II, Ltd. bank term loan FRN Ser. B, 4 3/4s, 2020 (Cayman Islands) 2,876,786 2,901,958 Generac Holdings, Inc. bank term loan FRN Ser. B, 3 1/2s, 2020 5,000,000 5,007,815 Generac Power Systems, Inc. bank term loan FRN Class B, 6 1/4s, 2018 2,618,333 2,628,152 Manitowoc Co., Inc. (The) bank term loan FRN Ser. B, 4 1/4s, 2017 565,770 570,720 Mirror Bidco Corp. bank term loan FRN 5 1/4s, 2019 (Luxembourg) 2,992,500 3,014,944 Reynolds Group Holdings, Inc. bank term loan FRN Class B, 4 3/4s, 2018 3,034,750 3,059,677 Sensus USA, Inc. bank term loan FRN 8 1/2s, 2018 1,000,000 1,010,000 Sequa Corp. bank term loan FRN Ser. B, 5 1/4s, 2017 1,496,250 1,512,459 Silver II Borrower SCA bank term loan FRN 4s, 2019 (Luxembourg) 3,990,000 3,988,755 SRAM, LLC bank term loan FRN Ser. B, 4s, 2020 4,455,944 4,478,224 Terex Corp. bank term loan FRN 4 1/2s, 2017 2,237,915 2,272,882 TransDigm, Inc. bank term loan FRN Ser. C, 3 3/4s, 2020 1,995,000 2,012,955 WESCO International, Inc. bank term loan FRN 4 1/2s, 2019 2,992,500 3,011,179 Commercial and consumer services (3.3%) Aramark Corp. bank term loan FRN Ser. B2, 3.829s, 2016 1,726,477 1,742,430 Aramark Corp. bank term loan FRN Ser. C, 0.053s, 2016 113,542 114,591 Garda Security bank term loan FRN Ser. B, 4 1/2s, 2019 (Canada) 1,990,000 2,009,900 Interactive Data Corp. bank term loan FRN Ser. B, 3 3/4s, 2018 4,175,928 4,191,588 ISS A/S bank term loan FRN Ser. B, 2.968s, 2018 (Denmark) 2,500,000 2,513,283 Orbitz Worldwide, Inc. bank term loan FRN Ser. C, 5 3/4s, 2019 3,000,000 3,007,500 Sabre, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 4,093,269 4,143,158 Travelport, LLC bank term loan FRN 9 1/2s, 2016 2,191,080 2,278,723 Travelport, LLC bank term loan FRN Ser. B, 5.533s, 2015 4,403,110 4,395,405 Travelport, LLC bank term loan FRN Ser. S, 5.534s, 2015 1,117,413 1,115,458 Communication services (8.7%) Asurion Corp. bank term loan FRN 11s, 2019 1,045,000 1,115,538 Asurion, LLC bank term loan FRN Ser. B1, 4 1/2s, 2019 5,868,174 5,904,850 Atlantic Broadband Penn, LLC bank term loan FRN Ser. B, 3 1/4s, 2019 1,990,000 1,991,244 Charter Communications Operating, LLC bank term loan FRN Ser. E, 3s, 2020 5,500,000 5,474,029 Cricket Communications, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 1,426,425 1,432,844 Cricket Communications, Inc. bank term loan FRN Ser. C, 4 3/4s, 2020 5,000,000 5,022,500 Crown Castle Operating Co. bank term loan FRN Ser. B, 3 1/4s, 2019 3,950,000 3,957,406 CSC Holdings, LLC bank term loan FRN Ser. B, 2.699s, 2020 3,000,000 2,987,499 Intelsat Investments SA bank term loan FRN 5 1/4s, 2014 (Luxembourg) 1,762,782 1,762,782 Intelsat Jackson Holdings SA bank term loan FRN 4 1/4s, 2018 (Bermuda) 2,946,456 2,963,643 Level 3 Financing, Inc. bank term loan FRN 5 1/4s, 2019 1,050,000 1,059,450 Level 3 Financing, Inc. bank term loan FRN Class B2, 4 3/4s, 2019 4,000,000 4,037,500 LTS Buyer, LLC bank term loan FRN 8s, 2021 250,000 253,958 LTS Buyer, LLC bank term loan FRN Ser. B, 4 1/2s, 2020 3,000,000 3,024,375 SBA Senior Finance II, LLC bank term loan FRN Ser. B, 3 3/4s, 2018 1,083,174 1,087,236 Telesat Canada bank term loan FRN Ser. B2, 3 1/2s, 2019 (Canada) 3,750,000 3,768,750 U.S. TelePacific Corp. bank term loan FRN 5 3/4s, 2017 2,209,639 2,204,667 Virgin Media Investment Holdings, Ltd. bank term loan FRN Ser. B, 3 1/2s, 2020 (United Kingdom) 5,000,000 4,993,055 West Corp. bank term loan FRN Ser. B8, 3 3/4s, 2018 1,385,289 1,394,813 Wideopenwest Finance, LLC bank term loan FRN Ser. B, 4 3/4s, 2019 4,000,000 4,025,000 Windstream Corp. bank term loan FRN Ser. B3, 4s, 2019 1,488,750 1,499,649 Windstream Corp. bank term loan FRN Ser. B4, 3 1/2s, 2020 2,992,500 3,010,135 Zayo Group, LLC bank term loan FRN Ser. B, 4 1/2s, 2019 5,308,283 5,337,479 Consumer staples (9.7%) BJ's Wholesale Club, Inc. bank term loan FRN 9 3/4s, 2020 1,000,000 1,023,333 BJ's Wholesale Club, Inc. bank term loan FRN 4 1/4s, 2019 2,985,019 2,995,147 Constellation Brands, Inc. bank term loan FRN Ser. B, 2 3/4s, 2020 2,000,000 2,002,476 Dave & Buster's, Inc. bank term loan FRN Ser. B, 4 1/2s, 2016 1,372,648 1,379,511 Del Monte Corp. bank term loan FRN Ser. B, 4s, 2018 4,673,296 4,694,994 DineEquity, Inc. bank term loan FRN Ser. B2, 3 3/4s, 2017 2,134,226 2,153,902 Dole Food Co., Inc. bank term loan FRN Ser. B, 3 3/4s, 2020 2,000,000 2,007,500 H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 9,000,000 9,086,239 Hertz Corp. (The) bank term loan FRN Ser. B, 3s, 2018 2,000,000 2,001,876 Landry's, Inc. bank term loan FRN Ser. B, 4 3/4s, 2018 4,987,406 5,041,434 PF Chang's China Bistro, Inc. bank term loan FRN Ser. B, 5 1/4s, 2017 2,985,000 3,022,313 Pinnacle Foods Finance, LLC/Pinnacle Foods Finance Corp. bank term loan FRN Ser. G, 3 1/4s, 2020 3,000,000 3,005,601 Prestige Brands, Inc. bank term loan FRN Ser. B, 3 3/4s, 2019 1,958,196 1,975,737 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2017 5,000,000 5,060,940 Rite Aid Corp. bank term loan FRN 5 3/4s, 2020 1,900,000 1,962,345 Rite Aid Corp. bank term loan FRN 4s, 2020 5,000,000 5,042,500 Spectrum Brands Holdings, Inc. bank term loan FRN Ser. B, 4.51s, 2019 968,929 980,071 Spin Holdco, Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 2,000,000 2,009,376 Sprouts Farmers Market, LLC bank term loan FRN 4 1/2s, 2020 5,000,000 5,006,250 Sun Products Corp. (The) bank term loan FRN Ser. B, 5 1/2s, 2020 3,000,000 3,017,814 US Foods, Inc. bank term loan FRN 4 1/2s, 2019 4,000,000 3,980,000 US Foods, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 2,940,000 2,965,725 WNA Holdings, Inc. bank term loan FRN 8 1/2s, 2020 835,000 839,175 WNA Holdings, Inc. bank term loan FRN 4 1/2s, 2020 1,175,000 1,178,672 World Kitchen, LLC bank term loan FRN 5 1/2s, 2019 3,789,474 3,798,947 Energy (4.8%) Chesapeake Energy Corp. bank term loan FRN Ser. B, 5 3/4s, 2017 1,532,000 1,570,574 EP Energy, LLC bank term loan FRN Ser. B3, 3 1/2s, 2018 4,715,000 4,729,697 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 3,230,204 3,179,732 MEG Energy Corp. bank term loan FRN Ser. B, 3 3/4s, 2020 (Canada) 3,526,326 3,552,774 Murray Energy Corp. bank term loan FRN 4 3/4s, 2019 4,000,000 4,022,500 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5 3/4s, 2019 (Cayman Islands) 835,000 842,654 Pacific Drilling SA bank term loan FRN Ser. B, 4 1/2s, 2018 (Luxembourg) 4,000,000 4,011,252 Plains Exploration & Production Co. bank term loan FRN Class B, 5 1/4s, 2019 3,240,000 3,238,380 Samson Investment Co. bank term loan FRN 6s, 2018 3,000,000 3,022,500 Tallgrass Operations, LLC bank term loan FRN Ser. B, 5 1/4s, 2018 1,621,071 1,633,229 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 3,421,425 3,455,027 Vantage Drilling Co. bank term loan FRN Class B, 6 1/4s, 2017 3,900,000 3,935,751 Entertainment (0.9%) AMC Entertainment, Inc. bank term loan FRN Ser. B, 3 1/2s, 2020 2,000,000 2,004,584 Formula One bank term loan FRN Ser. B, 6s, 2019 (Luxembourg) 2,970,075 3,004,727 Six Flags Theme Parks, Inc. bank term loan FRN Ser. B, 4s, 2018 1,890,755 1,914,390 Financials (5.1%) Alliant Insurance Services, Inc. bank term loan FRN Ser. B, 5s, 2019 2,992,500 3,026,166 Altisource Solutions SARL bank term loan FRN 5 3/4s, 2019 (Luxembourg) 5,000,000 5,043,750 Capital Automotive LP bank term loan FRN 6s, 2020 2,000,000 2,065,000 Flying Fortress, Inc. bank term loan FRN 3 1/2s, 2017 1,000,000 1,008,125 iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 (R) 3,476,856 3,520,316 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 (R) 550,000 585,750 Nuveen Investments, Inc. bank term loan FRN 6 1/2s, 2019 3,500,000 3,526,250 Nuveen Investments, Inc. bank term loan FRN 4.198s, 2017 3,875,387 3,891,535 Ocwen Financial Corp. bank term loan FRN Ser. B, 5s, 2018 3,500,000 3,548,125 Springleaf Financial Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 2,344,392 2,349,522 Starwood Property Trust, Inc. bank term loan FRN 3 1/2s, 2020 3,000,000 3,000,000 USI Insurance Services, LLC bank term loan FRN Ser. B, 5 1/4s, 2019 3,990,000 4,017,431 Walter Investment Management Corp. bank term loan FRN 5 3/4s, 2017 4,406,013 4,454,479 Gaming and lottery (4.5%) Ameristar Casinos, Inc. bank term loan FRN Ser. B, 4s, 2018 1,920,019 1,927,752 Boyd Gaming Corp. bank term loan FRN Ser. A, 3.663s, 2015 2,884,375 2,895,791 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.454s, 2018 7,232,464 6,466,278 CBAC Borrower, LLC bank term loan FRN Ser. B, 8 1/4s, 2020 2,250,000 2,309,063 CCM Merger, Inc. bank term loan FRN Ser. B, 5 1/2s, 2017 3,063,390 3,087,643 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B1, 6s, 2016 CAD 1,771,433 1,704,369 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.2s, 2014 (PIK) $1,369,635 1,322,382 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.2s, 2014 (PIK) 779,603 752,707 Harrah's bank term loan FRN Ser. B, 9 1/2s, 2016 227,363 227,836 Peninsula Gaming, LLC bank term loan FRN Ser. B, 4 1/4s, 2017 2,992,500 3,018,684 Penn National Gaming, Inc. bank term loan FRN Ser. B, 3 3/4s, 2018 2,805,694 2,830,222 ROC Finance, LLC bank term loan FRN 5s, 2019 4,000,000 4,028,000 Station Casinos, LLC bank term loan FRN Ser. B, 5s, 2020 4,500,000 4,536,563 Health care (10.1%) Alliance Healthcare Services, Inc. bank term loan FRN 7 1/4s, 2016 1,383,030 1,384,759 Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 4,214,438 4,277,654 Bausch & Lomb, Inc. bank term loan FRN Ser. B, 4s, 2019 4,466,250 4,473,074 Biomet, Inc. bank term loan FRN 3.966s, 2017 1,816,114 1,828,033 Capsugel Holdings US, Inc. bank term loan FRN Class B, 4 3/4s, 2018 2,814,857 2,850,043 ConvaTec, Inc. bank term loan FRN Ser. B, 5s, 2016 4,270,114 4,318,153 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 4,235,106 4,260,064 HCA, Inc. bank term loan FRN Ser. B4, 2.948s, 2018 4,000,000 4,012,468 HCA, Inc. bank term loan FRN Ser. B5, 3.034s, 2017 2,000,000 2,005,926 Health Management Associates, Inc. bank term loan FRN Ser. B, 3 1/2s, 2018 3,491,024 3,514,299 Hologic, Inc. bank term loan FRN Class B, 4 1/2s, 2019 2,729,375 2,746,922 Iasis Healthcare, LLC / Iasis Capital Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 4,926,910 4,955,239 IMS Health, Inc. bank term loan FRN Ser. B, 3 3/4s, 2017 2,965,419 2,984,694 Kinetic Concepts, Inc. bank term loan FRN Ser. C1, 5 1/2s, 2018 4,959,247 5,026,361 Multiplan, Inc. bank term loan FRN Ser. B, 4s, 2017 3,359,022 3,380,618 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 3,855,649 3,866,896 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 2,139,288 2,157,115 Quintiles Transnational Corp. bank term loan FRN Ser. B1, 4 1/2s, 2018 696,061 705,197 Quintiles Transnational Corp. bank term loan FRN Ser. B2, 4 1/2s, 2018 4,908,721 4,973,148 Steward Health Care System, LLC bank term loan FRN Ser. B, 6 3/4s, 2020 4,000,000 4,025,000 Surgical Care Affiliates, Inc. bank term loan FRN Ser. B-DD, 4 1/4s, 2018 3,000,000 3,007,500 United Surgical Partners International, Inc. bank term loan FRN 4 3/4s, 2019 2,500,000 2,520,313 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. C1, 3 1/2s, 2019 (Canada) 2,244,375 2,256,784 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. D1, 3 1/2s, 2019 (Canada) 2,244,375 2,256,784 Vanguard Health Systems, Inc. bank term loan FRN Ser. B, 3 3/4s, 2016 1,500,000 1,516,125 Homebuilding (0.8%) Realogy Corp. bank term loan FRN 4.598s, 2016 348,514 347,643 Realogy Corp. bank term loan FRN Ser. C, 3.354s, 2013 77,754 77,559 Realogy Group, LLC bank term loan FRN Ser. B, 4 1/2s, 2020 6,000,000 6,054,000 Household furniture and appliances (0.7%) Tempur-Pedic International, Inc. bank term loan FRN Ser. B, 3 1/2s, 2019 5,566,918 5,571,094 Lodging/Tourism (0.6%) MGM Resorts International bank term loan FRN Ser. B, 3 1/2s, 2019 4,987,500 4,991,241 Media (0.4%) WMG Acquisition Corp. bank term loan FRN Ser. DD, 3 3/4s, 2020 2,597,561 2,584,573 WMG Acquisition Corp. bank term loan FRN Ser. DD, 3 3/4s, 2020 402,439 400,427 Publishing (0.9%) Cenveo Corp. bank term loan FRN Ser. B, 6 1/4s, 2020 2,000,000 2,015,000 Supermedia, Inc. bank term loan FRN 11.6s, 2016 1,980,907 1,657,771 Tribune Co. bank term loan FRN Ser. B, 4s, 2019 3,561,075 3,598,139 Retail (6.1%) Academy, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2018 3,980,000 4,012,835 Aot Bedding Super Holdings, LLC bank term loan FRN 5s, 2019 1,870,313 1,880,704 Bass Pro Group, LLC bank term loan FRN Ser. B, 4s, 2019 1,959,749 1,971,170 Blue Buffalo Co., Ltd. bank term loan FRN Ser. B, 4 3/4s, 2019 2,238,764 2,252,756 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 3,016,422 3,034,017 J. Crew Group, Inc. bank term loan FRN Ser. B, 4s, 2018 3,672,525 3,692,386 J.C. Penney Corp., Inc. bank term loan FRN 6s, 2018 7,392,000 7,490,558 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4s, 2018 1,821,209 1,835,628 Leslie's Poolmart, Inc. bank term loan FRN Ser. B, 5 1/4s, 2019 2,937,720 2,963,425 Michaels Stores, Inc. bank term loan FRN Ser. B, 3 3/4s, 2020 4,000,000 4,018,300 Neiman Marcus Group, Inc. (The) bank term loan FRN 4s, 2018 6,563,000 6,555,971 PETCO Animal Supplies, Inc. bank term loan FRN 4s, 2017 2,932,500 2,957,244 Toys R Us, Inc. bank term loan FRN 6s, 2016 2,804,897 2,807,795 Yankee Candle Co., Inc. bank term loan FRN 5 1/4s, 2019 2,256,466 2,268,876 Technology (5.7%) Alcatel-Lucent USA, Inc. bank term loan FRN Ser. C, 7 1/4s, 2018 2,892,750 2,922,884 Avaya, Inc. bank term loan FRN Ser. B3, 4.812s, 2017 3,934,749 3,524,060 Avaya, Inc. bank term loan FRN Ser. B5, 8s, 2018 2,531,689 2,427,257 Ceridian Corp. bank term loan FRN Ser. B, 5.948s, 2017 4,490,149 4,515,406 Epicor Software Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 3,491,250 3,529,437 First Data Corp. bank term loan FRN 4.199s, 2017 541,750 539,380 First Data Corp. bank term loan FRN 4.195s, 2018 6,990,668 6,955,715 Freescale Semiconductor, Inc. bank term loan FRN Ser. B4, 5s, 2020 4,276,542 4,296,856 Genesys Telecommunications Laboratories, Inc. bank term loan FRN Ser. B, 4s, 2020 3,000,000 3,018,750 Infor US, Inc. bank term loan FRN Ser. B, 3 3/4s, 2020 500,000 499,688 Lawson Software bank term loan FRN Class B2, 5 1/4s, 2018 4,610,221 4,653,441 SunGard Data Systems, Inc. bank term loan FRN Ser. E, 4s, 2020 3,000,000 3,039,375 Syniverse Holdings, Inc. bank term loan FRN 4s, 2019 2,500,000 2,510,938 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 5s, 2019 1,955,225 1,963,169 Transportation (1.8%) Air Medical Group Holdings, Inc. bank term loan FRN 7 5/8s, 2018 (PIK) 1,500,000 1,500,000 Air Medical Group Holdings, Inc. bank term loan FRN Ser. B, 6 1/2s, 2018 2,992,500 3,044,869 Livingston International, Inc. bank term loan FRN 9s, 2020 (Canada) 1,500,000 1,522,500 Livingston International, Inc. bank term loan FRN 5s, 2019 (Canada) 5,000,000 5,006,250 Swift Transportation Company, LLC bank term loan FRN Ser. B2, 4s, 2017 3,041,543 3,074,492 Utilities and power (3.2%) AES Corp. (VA) bank term loan FRN Ser. B, 3 3/4s, 2018 2,039,271 2,059,028 Calpine Construction Finance Co., LP bank term loan FRN Ser. B, 3s, 2020 2,400,000 2,383,800 Calpine Corp. bank term loan FRN Ser. B3, 4s, 2019 2,985,000 3,016,343 Dynergy, Inc. bank term loan FRN Ser. B2, 4s, 2020 1,846,154 1,851,153 Energy Transfer Equity LP bank term loan FRN Ser. B, 3 3/4s, 2017 1,543,500 1,557,970 NGPL PipeCo, LLC bank term loan FRN Ser. B, 6 3/4s, 2017 1,928,571 1,948,891 NRG Energy, Inc. bank term loan FRN Ser. B, 2 3/4s, 2018 3,500,000 3,479,221 NRG Energy, Inc. bank term loan FRN Ser. B, 3 1/4s, 2018 1,965,000 1,981,211 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.724s, 2017 8,830,362 6,393,738 Total senior loans (cost $669,005,653) CORPORATE BONDS AND NOTES (10.1%) (a) Principal amount Value Basic materials (1.0%) ArcelorMittal sr. unsec. unsub. notes 5s, 2017 (France) $1,500,000 $1,560,000 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 1,340,000 1,443,850 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 (Mexico) 1,000,000 1,060,000 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 1,250,000 1,289,063 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 1,000,000 1,043,750 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 750,000 774,375 USG Corp. sr. unsec. notes 9 3/4s, 2018 364,000 428,610 Capital goods (0.6%) Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 1,000,000 1,155,000 Bombardier, Inc. 144A sr. notes 4 1/4s, 2016 (Canada) 1,000,000 1,037,500 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 1,460,000 1,503,800 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 1,000,000 1,090,000 Communication services (0.8%) Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 1,148,000 1,337,420 DISH DBS Corp. 144A sr. unsec. notes 4 1/4s, 2018 1,500,000 1,462,500 Intelsat Luxembourg SA 144A sr. unsec. notes 6 3/4s, 2018 (Luxembourg) 2,250,000 2,345,625 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 1,250,000 1,350,000 Consumer cyclicals (2.7%) American Casino & Entertainment Properties LLC sr. notes 11s, 2014 1,349,000 1,350,686 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 1,300,000 1,443,000 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 522,000 571,590 Garda World Security Corp. 144A sr. unsec. notes 9 3/4s, 2017 (Canada) 1,000,000 1,072,500 General Motors Financial Co., Inc. 144A sr. unsec. notes 3 1/4s, 2018 700,000 693,875 General Motors Financial Co., Inc. 144A sr. unsec. notes 2 3/4s, 2016 1,000,000 998,500 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 1,548,000 1,807,290 Meritage Homes Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2018 1,500,000 1,515,000 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 1/2s, 2016 1,285,000 1,444,019 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 (PIK) 2,000,000 2,147,500 Nielsen Finance, LLC/Nielsen Finance Co. sr. notes 11 5/8s, 2014 652,000 691,120 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 1,200,000 1,392,000 RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 632,000 654,120 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 1,295,000 1,453,638 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Netherlands) 1,815,000 2,050,950 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 1,372,000 1,457,750 Consumer staples (0.5%) Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. FRN notes 2.775s, 2014 1,350,000 1,350,014 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 8 3/8s, 2014 1,000,000 1,102,500 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 (Brazil) 500,000 537,500 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 1,000,000 1,027,500 Energy (0.8%) Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 1,000,000 1,115,000 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 3 1/4s, 2016 1,000,000 992,500 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 1,750,000 1,863,750 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 1,000,000 1,075,000 Whiting Petroleum Corp. company guaranty notes 7s, 2014 500,000 515,000 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 1,000,000 1,062,500 Financials (2.2%) Air Lease Corp. sr. unsec. notes 4 1/2s, 2016 1,000,000 1,030,000 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 3 1/8s, 2016 2,000,000 2,017,500 Banco Santander Chile 144A sr. unsec. notes FRN 2.149s, 2018 (Chile) 2,000,000 2,000,000 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 1,000,000 1,120,007 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 1,000,000 1,075,000 Citigroup, Inc. sub. notes 5s, 2014 750,000 784,548 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 1,500,000 1,605,000 Goldman Sachs Group, Inc. (The) sr. unsec. FRN notes 1.273s, 2014 1,500,000 1,507,187 HBOS PLC unsec. sub. notes FRN Ser. EMTN, 0.974s, 2017 (United Kingdom) 1,000,000 926,580 International Lease Finance Corp. sr. unsec. notes FRN 2.224s, 2016 2,000,000 2,010,000 International Lease Finance Corp. sr. unsec. unsub. notes 3 7/8s, 2018 1,000,000 1,000,000 iStar Financial, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2018 (R) 1,500,000 1,515,000 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 (R) 500,000 580,000 Health care (0.2%) Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 500,000 536,875 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 179,000 196,005 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 1,000,000 1,005,000 Technology (0.2%) Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,250,000 1,359,375 Transportation (0.2%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 1,500,000 1,614,375 Utilities and power (0.9%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 1,750,000 2,051,875 El Paso Corp. sr. unsec. notes 7s, 2017 1,000,000 1,139,034 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 6 7/8s, 2017 1,000,000 1,060,000 FirstEnergy Corp. sr. unsec. unsub. notes 2 3/4s, 2018 788,000 789,170 NRG Energy, Inc. company guaranty sr. unsec. notes 7 5/8s, 2018 1,500,000 1,691,250 Total corporate bonds and notes (cost $77,744,885) COMMON STOCKS (0.1%) (a) Shares Value Harry & David Holdings, Inc. (NON) 305 $38,125 Tribune Co. Class 1C (F) 4,298,781 1,074,695 Total common stocks (cost $500,000) CONVERTIBLE BONDS AND NOTES (—%) (a) Principal amount Value Exide Technologies cv. sr. sub. notes FRN zero %, 2013 (In default) (NON) $453,000 $58,890 Total convertible bonds and notes (cost $439,471) SHORT-TERM INVESTMENTS (11.0%) (a) Principal amount/shares Value U.S. Treasury Bills with an effective yield of 0.15%, July 25, 2013 $151,000 $150,965 Putnam Short Term Investment Fund 0.01% (AFF) 85,620,768 85,620,768 Total short-term investments (cost $85,771,733) TOTAL INVESTMENTS Total investments (cost $833,461,742) (b) FORWARD CURRENCY CONTRACTS at 5/31/13 (aggregate face value $1,953,886) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG Canadian Dollar Sell 7/17/13 $1,919,887 $1,953,886 $33,999 Total Key to holding's currency abbreviations CAD Canadian Dollar Key to holding's abbreviations EMTN Euro Medium Term Notes FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 1, 2013 through May 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $782,251,000. (b) The aggregate identified cost on a tax basis is $833,472,609, resulting in gross unrealized appreciation and depreciation of $11,248,394 and $3,626,511, respectively, or net unrealized appreciation of $7,621,883. (NON) Non-income-producing security. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $54,473,872 $— $54,473,872 $1,277 $— Putnam Short Term Investment Fund * 39,107,186 161,607,962 115,094,380 12,562 85,620,768 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Senior loans are valued at fair value on the basis of valuations provided by an independent pricing service, approved by the Trustees. Such services use information with respect to transactions in senior loans, quotations from senior loan dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $33,999 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer cyclicals $— $— $1,074,695 Consumer staples — 38,125 — Total common stocks — Convertible bonds and notes — 58,890 — Corporate bonds and notes — 78,880,076 — Senior loans — 675,270,973 — Short-term investments 85,620,768 150,965 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $33,999 $— Totals by level $— $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $33,999 $— Total $— The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $1,900,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 26, 2013
